Citation Nr: 1424465	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) on a direct basis. 

2.  Entitlement to service connection for pulmonary fibrosis on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied service connection for the claimed disabilities. 

The Veteran testified at an RO hearing in June 2006, and testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2008. Copies of both hearing transcripts have been associated with the claims file. 

The Board subsequently issued a decision in February 2009 which denied entitlement to service connection for the claimed disabilities due to exposure to ionizing radiation, and remanded the claims for additional development with respect to service connection on a direct basis.  After that development was completed, and the case again returned to the Board, in September 2010 the Board denied service connection for COPD and pulmonary fibrosis on a direct basis, as well.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court set aside the Board's decision and remanded the claims back to the Board finding that the opinion relied on by the Board to deny the claim was inadequate.  

The Board remanded the case for a supplemental opinion in September 2012.  However, the Board subsequently determined that the opinion provided in October 2012 was inadequate.  So the case was referred for a Veterans Health Administration (VHA) opinion from a specialist, which was provided in February 2014.  The case is now returned for appellate review.

Subsequent to the Board's 2009 decision, the Veteran submitted additional evidence relating his pulmonary fibrosis to ionizing radiation exposure in service.  Thus, the issue of whether new and material evidence has been received to reopen the claim of service connection for pulmonary fibrosis due to ionizing radiation in service has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's COPD is etiologically related to active service. 

2.  The Veteran's pulmonary fibrosis is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  COPD was incurred in active service. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.304 (2013). 

2.  Pulmonary fibrosis was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 , 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353 -54 (April 30, 2008). 

Subsequent to the initial adjudication of the Veteran's claims, a letter dated in April 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  In that regard, the Veteran received complete notice regarding his claims for service connection. 

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the April 2006 letter that addressed all notice elements, including the criteria for establishing a disability rating and effective date.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the claim was then readjudicated by way of an SSOC in August 2008, and again in August 2009, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

The Veteran's private treatment records, VA treatment records, VA authorized opinion, and hearing transcripts have been associated with the claims file.  A formal finding on the unavailability of the Veteran's service treatment records is associated with the claims file.  See June 2006 Memorandum.  The Veteran was notified that his service treatment records were not available and that he should submit copies of those records.  See June 2006 RO letter.  To date, however, no copies of the Veteran's service treatment records have been associated with the claims file. 

The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

The Board notes that VA opinions were obtained with respect to the Veteran's disabilities. 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As set forth in greater detail below, the Board finds that the VA opinions obtained in this case, specifically the VHA opinion obtained in February 2014, is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the etiology of the Veteran's COPD and pulmonary fibrosis with supporting rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

As noted above, the Veteran set forth his contentions regarding his claims during the June 2006 RO hearing and October 2008 Board hearing before the undersigned Veterans Law Judge. 

In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the RO and Board hearings, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the RO or Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review. The record is complete and the case is ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

As previously discussed, the Veteran's claims for service connection for COPD and pulmonary fibrosis due to ionizing radiation exposure were previously denied by the Board in February 2009.  That decision is final. 38 C.F.R. §20.1100 (2013). 

The Veteran has also argued that his disabilities are the result of service, to include exposure to paint fumes in service.  Therefore, the Board's inquiry will focus on the evidence relating to this assertion. 

As noted above, the Veteran's service treatment records are not available for review.  However, his Form DD-214 indicates that his military occupational specialty was automotive repairman.  VA treatment records dated July 1999 show diagnoses of COPD and pulmonary fibrosis. 

The Veteran submitted a letter from Dr. J.K.H., dated February 2004.  Dr. J.K.H. stated that the Veteran's main lung problem was one of diffusion and emphysema, based on prior x-rays, CT scans, and pulmonary function tests.  He attributed the Veteran's condition to chronic cigarette exposure, painting exposure, granulomatous exposure, and radiation exposure.  With respect to paint, the Veteran reported that his duties during service included spray painting the inside of tanks.  During this process, he frequently had to go outside of the tank to get air secondary to paint vapors.  Dr. J.K.H believed this exposure had an impact on the Veteran's lung diffusion problems, in addition to the impact caused by the other exposures. 

The Veteran testified before the RO in June 2006.  He stated that he was first diagnosed 10 to 15 years ago.  He treated his condition with an inhaler and capsule medication.  The bulk of his remaining testimony addressed his radiation claim. 

The Veteran testified at a Travel Board hearing in October 2008.  He stated that he worked in the paint shop during service.  He described spray-painting the inside of tanks and breathing in the fumes.  He experienced coughing and sinus pain.  He typically performed such duties in 8-hour shifts.  He also indicated that he started smoking during his time working in the paint shop.  He testified that he had experienced continuous problems, such as bronchitis and other lung ailments, since his time in the military.  He treated his current condition with medication and oxygen. 

A VA opinion was obtained in March 2009.  The claims file was reviewed by the examiner, who confirmed that the Veteran was diagnosed with COPD and pulmonary fibrosis.  The examiner noted that the Veteran had significant risk factors for this disease, specifically cigarette smoking.  The examiner opined that if somebody was exposed to intense paint fumes for long periods, it could well cause some lung damage.  However, there was no evidence in the literature to support that this type of problem occurred, and there was no evidence to support it. Therefore, he concluded that it was unlikely that COPD and pulmonary fibrosis were related to service, to include exposure to paint fumes in service. 

The Board relied on the March 2009 opinion in denying the Veteran's claim in a September 2010 decision.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In its February 2012 decision, the Court determined that the March 2009 opinion was not adequate because the examiner's opinion was unclear.  Specifically, statements that paint fumes could cause lung damage but that there was no evidence in the literature to support this type of problem, were vague.  The Court noted that there were several potential interpretations of the examiner's statements.  They could mean the examiner believed the Veteran was not exposed to paint fumes.  They could mean that the Veteran's diagnosed lung conditions are not the type that medical literature concludes is caused by exposure to paint fumes.  They could also simply be contradictory statements.  In addition, the Court found that the phrase "medical evidence in the literature" could refer to the claims file or to medical treatises reviewed by the examiner.

Because of this lack of clarity, the Court found the March 2009 opinion to be inadequate.  Therefore, the Board remanded this case in September 2012 for a supplemental opinion to determine the etiology of the Veteran's claimed disabilities.  It was noted that the examiner should provide a clear rationale to support any conclusion. 

In October 2012, a supplemental VA opinion was provided by a different VA physician.  The physician noted that the Veteran's records were reviewed, including his outpatient records of hospitalizations and his records from his private physician, Dr. Head, in February 2004.  In addition the VA opinion in March 2009, as well as the Veteran's hearing transcript in October 2008 were both reviewed.  The physician determined that the Veteran clearly had COPD and pulmonary fibrosis and was exposed to paint fumes.  However, the physician determined that there was no good evidence that paint fumes lead to either COPD or pulmonary fibrosis.  Therefore, it was the physician's opinion that it was less likely than not that the Veteran's COPD was related to paint fumes; it was less likely than not that the Veteran's pulmonary fibrosis was related to paint fumes; and it was more likely than not that these were related to tobacco usage.

Unfortunately, the Board cannot rely on the October 2012 addendum medical opinion because the rationale provided, "there is no good evidence that paint fumes leads to either COPD or pulmonary fibrosis," is even more vague than the rationale provided in the previous opinion in March 2009, which the Court found to be inadequate.  An adequate medical opinion must provide a detailed and well-reasoned rationale to explain the opinion.  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board referred this matter to a specialist, who issued an opinion in February 2014.  After reviewing the pertinent medical history and studies involving COPD and exposure to paint, the specialist commented that it "seemed quite likely that exposure to paint fumes is an independent risk factor for the development of COPD."  The specialist further determined that "[o]n the balance though after reviewing the literature and the history I feel that it is as likely as not that the veterans[sic] COPD is etiologically related to his exposure to paint fumes in the service."

With regard to the pulmonary fibrosis issue, the specialist determined that no literature existed on the causation of pulmonary fibrosis by exposure to paint fumes and that the etiology of pulmonary fibrosis was unknown at that time.  The specialist noted that pulmonary fibrosis resulted from pulmonary injury of some sort, but all theories of causation were unproven at this time.  Therefore, the specialist found that it was "not possible with the current state of medical knowledge to render a scientifically sound medical opinion about the cause of pulmonary fibrosis by paint fumes."

Based on the evidence of record, the Board finds that service connection for COPD is warranted, as the evidence is relatively equally-balanced in terms of whether his COPD is related to exposure to paint fumes in service.  

Regarding pulmonary fibrosis, however, the overall weight of the evidence is against a finding that this disease is etiologically related to service, to include exposure to paint fumes. 

There are four medical opinions of record addressing the relationship between the Veteran's disability and exposure to paint fumes.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id. 

The Veteran submitted an opinion from Dr. J.K.H, who opined that exposure to paint fumes in service had an impact on the Veteran's lung diffusion problems, in addition to the impact caused by the other exposures.  However, the probative value of this opinion is limited because no rationale was given to support the conclusion reached.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

As noted above, the opinion of the VA examiner in March 2009 and addendum opinion in October 2012 also are insufficient as no clear rationale is provided.  

However, the February 2014 opinion is probative as the specialist reviewed all pertinent medical history, including the opinion of Dr. J.K.H., and noted the Veteran's medical history in service and after service.  The specialist determined that there was simply not enough literature on the subject of whether pulmonary fibrosis is related to exposure to paint fumes and that the etiology of the disability was unknown.  The specialist further commented that the reason for this was that the state of medical knowledge made it impossible to render a scientifically sound medical opinion about the cause of pulmonary fibrosis by paint fumes.  Although the specialist indicated that an opinion could not be rendered, a rationale was provided.  Therefore, the opinion has value and is not rendered inadequate.  The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or whether the actual cause cannot be selected from multiple potential causes. 

In this case, the Board finds that the February 2014 specialist's conclusion that the issue of whether the Veteran's pulmonary fibrosis was related to paint fumes could not be resolved is sufficiently supported by a thorough rationale.  See Jones, supra; see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The Board has also considered the statements and testimony given by the Veteran in support of his claim. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. App. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board finds that if Bethea applies to Court decisions, it is logical to apply the principles enunciated therein to those decisions of a superior tribunal, the Federal Circuit. 

Here, while the Veteran is certainly competent to report observable symptoms relating to his pulmonary fibrosis, he has not demonstrated the medical knowledge required to establish an etiological nexus between his lung disorders and in-service exposure to paint fumes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service. 

Further, to the extent that the Veteran's lay statements are offered as evidence of continuous symptoms since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claim, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not have diagnoses of, or seek treatment for, pulmonary fibrosis until decades after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than some of the more remote records that do not document such complaints.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Moreover, as pulmonary fibrosis is not listed as a chronic disease under 38 C.F.R. § 3.309(a), service connection for pulmonary fibrosis would not be warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a), even if such is noted to be "chronic."). 

Finally, the Board notes that the Veteran testified that he began smoking cigarettes in service.  To the extent that the Veteran may be attributing his current disabilities to tobacco use in service, the Board notes that, for claims received by VA after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a). 

The preponderance of the evidence is against finding that the Veteran has pulmonary fibrosis etiologically related to active service.  The appeal with respect to this matter is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.  As noted above, however, service connection for COPD is warranted.

ORDER

Entitlement to service connection for COPD on a direct basis is granted. 

Entitlement to service connection for pulmonary fibrosis on a direct basis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


